Citation Nr: 1520277	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and schizoaffective disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and schizoaffective disorder.  

3.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989 and from November 2001 to June 2002, with additional duty in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Although the RO interpreted the claim on appeal as a request to reopen a claim of entitlement to PTSD, in light of the evidence presented, the Board has recharacterized the issue as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

In his November 2012 substantive appeal, the Veteran requested a videoconference hearing.  In August 2014, he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2014).

In addition to the Veterans Benefits Management System paperless file, relevant records, including from the Social Security Administration, are associated with the Veteran's Virtual VA paperless file.   

The issue of entitlement to service connection a cervical spine disorder has been raised by the May 2014 report of contact, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and schizoaffective disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an October 2008 decision, the Board denied entitlement to an acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, and paranoid personality disorder.  

2.  Evidence received since the October 2008 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.  

3.  During the entire period on appeal, the Veteran's bilateral hearing loss has been no worse than level I hearing loss in each ear.  


CONCLUSIONS OF LAW

1.  The October 2008 Board decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).  

2.  Evidence received since the October 2008 decision is new and material and the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  

	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  With respect to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, in light of the fully favorable determination, further discussion of the VCAA is unnecessary.  

With respect to the issue of entitlement to a compensable rating for bilateral hearing loss, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2010 that informed him of the evidence required to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  The letter also explained how VA determines disability ratings and effective dates.  

VA also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records, identified post-service treatment records, and records from the Social Security Administration.  During the appeal period, VA provided the Veteran with relevant examinations in December 2010 and December 2013.  The December 2010 examiner considered the Veteran's reported history, examined the Veteran, described his disability in detail, and provided an analysis to support any conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The December 2013 examiner found that the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  She reported reinstructing and encouraging the Veteran throughout testing with no improvement in his admitted responses.  The examiner reported poor inter-test reliability.  She concluded that the test results were invalid and unreliable and therefore did not report the test results.  The Board finds that the examiner adequately explained the basis for her conclusion that the test results were invalid.  Furthermore, as there is no evidence that the Veteran's hearing loss disability has worsened since the December 2010 examination, which is adequate for the Board to make an informed decision, the Board finds that additional examination is not necessary.  See 38 C.F.R. § 3.327(a) (2014); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995) (explaining that the passage of time is not enough to warrant a new examination unless there is evidence of an increase in severity).

II.  Analysis

New and Material Evidence

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a) (West 2014); 38 C.F.R. § 20.1100(a).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence raises a reasonable possibility of substantiating the claim if, when considered with previous evidence of record, it is sufficient to trigger further assistance by VA under the VCAA, such as providing a medical examination; the evidence need not, by itself, change the outcome of the previous decision.  Shade v. Shinseki, 24 Vet. App. 110, 117-19 (2010).  

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In October 2008, the Board denied the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, and paranoid personality disorder.  That denial was final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

In the October 2008 decision, the Board found that the Veteran had not shown a current diagnosis of an acquired psychiatric disorder, to include PTSD, depression, or bipolar disorder.  

Evidence received since the October 2008 denial includes a May 2013 psychological evaluation conducted for purposes of determining entitlement to ongoing Social Security disability benefits in which the psychologist records an Axis I diagnosis of bipolar disorder with psychotic features versus schizoaffective disorder.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, it is new and material, and reopening is therefore warranted.

Increased Rating

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, staged ratings are not warranted.  

Under the Rating Schedule, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hertz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percentage of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As shown below, there is no exceptional hearing loss in this case.  


At the December 2010 VA examination, puretone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
20
70
75
46
LEFT
20
25
65
60
43

Speech recognition scores based on the Maryland CNC test were 96 percent in the right ear and 96 percent in the left ear.  Using Table VI, the December 2010 examination results reveal level I hearing in both ears.  Combining these levels according to Table VII results in a noncompensable rating.  As discussed above, the December 2013 examiner adequately explained her conclusion that the December 2013 test results were invalid. 

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities and held that VA audiologists must fully describe the functional effects caused by a hearing disability in examination reports.  The December 2010 examiner noted the effects of hearing loss reported by the Veteran, namely missing parts of conversations and misinterpreting what people say at times.  

In his January 2012 notice of disagreement, the Veteran asserted that he was told at his January 1989 separation physical that he had 30 percent hearing loss from working around jet engines and argues that he is therefore entitled to a higher rating.  The Board notes that audiometric test results in the Veteran's service treatment records are consistent with, or better than, the results of the December 2010 examination.  The assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The audiological findings discussed above are more probative than the Veteran's lay contentions as to the extent of hearing loss. 

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture rendering impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems communicating such as those competently reported by the Veteran.  These criteria provide for higher ratings, but, as was previously discussed, the current evaluation adequately describes the current severity of the Veteran's disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id.  Additionally, although the Veteran also reported ringing in his ears, the Board has referred a claim of entitlement to service connection for tinnitus.  Furthermore, to the extent that the ringing interferes with his ability to hear and understand speech, that would have been captured in the examination.  Consequently, referral for extra-schedular consideration is not warranted.  With respect to extraschedular consideration based on the collective impact of multiple disabilities, the Veteran has not argued and the evidence does not show that his hearing loss disability has combined with any of his other service-connected disabilities in a way that is exceptional and not captured by the various schedular evaluations.  

In sum, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating.  As such, the benefit-of-the-doubt doctrine is not for application in this regard and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  



ORDER

The claim for service connection for an acquired psychiatric disorder is reopened.  The appeal is allowed to this extent.  

Entitlement to a compensable rating for bilateral hearing loss is denied.  


REMAND

In light of the May 2013 psychological evaluation showing an Axis I diagnosis of bipolar disorder with psychotic features versus schizoaffective disorder, and in-service mental health treatment, an examination is warranted to clarify the Veteran's current diagnosis and to determine the etiology of any current acquired psychiatric disorders.  If the examiner finds a diagnosis of PTSD is warranted, the AOJ should consider whether any additional research related to the identified stressor is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive psychiatric examination and provide the examiner with access to the VBMS and Virtual VA files.  The examiner must review the VBMS and Virtual VA files in conjunction with the examination and document such review in his or her report.  The examiner must provide an explanation for all opinions, including a discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to speculation, explain why that is the case.  The examiner is asked to: 

(a)  Examine the Veteran and diagnose any acquired psychiatric disorders.  Discuss whether a diagnosis of PTSD is warranted, and if so, the stressor(s) forming the basis for that diagnosis.  If more than one disorder is diagnosed, discuss whether it is possible to differentiate which symptoms are attributable to each diagnosis.  

(b)  Provide the following opinions:

(i)  For each and every diagnosed acquired psychiatric disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder had onset during or is otherwise caused by the Veteran's military service?

(ii)  Is it at least as likely as not that the Veteran had a psychosis that had its onset during service or within the first post-service year?

(iii)  If the answer to (ii) is "yes," is it at least as likely as not that any current acquired psychiatric disorder is etiologically related to the psychosis that had onset during service or within the first post-service year?

Please comment on whether any symptoms noted in service may suggest the onset of a subsequently diagnosed acquired psychiatric disorder.  If no acquired psychiatric disorder can be identified, that should be clearly set out and supported with reference to the medical evidence.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  If the examiner finds that a diagnosis of PTSD is warranted, the AOJ should consider whether additional research regarding the identified stressor is warranted and document such consideration and any subsequent research efforts in the VBMS or Virtual VA file.

3.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


